Exhibit 10.3
AMENDED AND RESTATED SPONSOR COMPLETION GUARANTEE
(MGM MIRAGE)
     This Amended and Restated Sponsor Completion Guarantee (this “Guarantee”)
dated as of April 29, 2009, is made by MGM MIRAGE, a Delaware corporation
(“Completion Guarantor”), in favor of CITYCENTER HOLDINGS, LLC, a Delaware
limited liability company (“Borrower”), and BANK OF AMERICA, N.A., as collateral
agent pursuant to the Collateral Agent and Intercreditor Agreement referred to
below (in such capacity together with its successors, the “Collateral Agent”)
for the benefit of the Beneficiaries referred to below, with reference to the
following facts:
RECITALS
     A. Borrower is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project, currently under
construction in Clark County, Nevada (the “Project”).
     B. Borrower entered into that certain Credit Agreement, dated as of
October 3, 2008 (as amended, modified or restated, the “Credit Agreement”), with
the lenders referred to therein (collectively, the “Lenders”) and Bank of
America, N.A., as the administrative agent for the Lenders (in such capacity
together with its successors, the “Administrative Agent”).
     C. Borrower also entered into that certain Collateral Agent and
Intercreditor Agreement, dated as of October 3, 2008 (as it may be amended,
modified or restated from time to time, the “Collateral Agent and Intercreditor
Agreement”), with the Collateral Agent and the Administrative Agent, pursuant to
which the Collateral Agent agreed to act as collateral agent for the
Beneficiaries.
     D. Completion Guarantor and Dubai World, a Dubai, United Arab Emirates
government decree entity (“Dubai World”), each indirectly own 50% of the issued
and outstanding membership units in Borrower. Accordingly, Completion Guarantor
and Dubai World are interested in the completion of the Project and the
financial success of Borrower.
     E. As a condition to the making of Loans under the Credit Agreement,
Completion Guarantor and Dubai World each entered into a Sponsor Completion
Guarantee, dated October 31, 2008, providing several (and not joint or joint and
several) completion guarantees each with a liability limit of $600,000,000 (with
respect to Completion Guarantor, the “Original Guarantee”, with respect to Dubai
World, the “Dubai World Completion Guarantee”, and together, the “Sponsor
Completion Guarantees”).
     F. Administrative Agent, Borrower and Bank of America, N.A., as
disbursement agent (in such capacity together with its successors, the
“Disbursement Agent”), entered into that certain Disbursement Agreement, dated
October 31, 2008 (as it may be amended, modified or restated from time to time,
the “Disbursement Agreement”), pursuant to which such parties have agreed, inter
alia, as to disbursement procedures for various sources of capital referred to
above, including without limitation the proceeds of draws under the Sponsor
Completion Guarantees.

 



--------------------------------------------------------------------------------



 



     G. Borrower, the Lenders and the Administrative Agent are entering into
that certain Amendment No. 2 to Credit Agreement, dated as of the date hereof,
(as amended, modified or restated, the “Amendment No. 2 to Credit Agreement”),
pursuant to which, inter alia, certain obligations of Borrower and commitments
of the Lenders to make or continue certain loans and issue letters of credit
will be modified.
     H. It is a condition precedent to the execution of Amendment No. 2 to
Credit Agreement that Completion Guarantor enter into this Guarantee to
(i) guarantee the completion of the Project without any liability limit
(excluding only any obligations under that certain Sponsor Contribution
Agreement (Dubai World), dated as of October 31, 2008, as amended (as may be
further amended from time to time, the “Dubai World Sponsor Contribution
Agreement), but including to ensure the payment of any Cost Overruns (as such
term is defined herein)), and (ii) secure its obligations under this Guarantee
by having a Subsidiary grant to the Collateral Agent for the benefit of the
Secured Parties a first-priority lien and security interest in certain real and
personal property owned by such Subsidiary.
AGREEMENT
     In order to induce the Beneficiaries to enter into the Transaction
Documents and to make the credit extensions contemplated by such documents, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Completion Guarantor, as primary obligor and not merely
as surety, hereby unconditionally and irrevocably covenants and agrees for the
benefit of Borrower and the Beneficiaries as follows:
     1. Certain Defined Terms. Capitalized terms used herein have the meanings
ascribed thereto in the Credit Agreement unless specifically defined herein. In
addition to the terms defined in the preamble and the recitals to this Guarantee
and in the body of this Guarantee, the following terms shall have the following
respective meanings when used herein:
     “Accounts” has the meaning set forth in the Disbursement Agreement.
     “Beneficiaries” means:
          (a) the Collateral Agent;
          (b) the Administrative Agent, together with the Lenders; and
          (c) the Junior Capital Representative and the Junior Capital Lenders
if and, to the extent rights under this Guarantee are granted by Borrower under
the Junior Capital Documents.
     “Completion Costs” has the meaning set forth in Section 2.1(a) hereof.
     “Completion Date” has the meaning set forth in the Disbursement Agreement.
     “Completion Guarantee Draw Amount” means, as of any Monthly Draw Date, an
amount equal to the amount by which the Final Draw Amount for such Monthly Draw
Date exceeds the amount of funds that are then available in the Accounts to fund
the Final Draw Amount being

2



--------------------------------------------------------------------------------



 



requested for disbursement on such Monthly Draw Date except to the extent that
such deficiency was caused by any Dubai World Sponsor Contribution Failure.
     “Completion Guarantee Draw Event” means the insufficiency of funds, for any
reason (except to the extent that such deficiency was caused by any Dubai World
Sponsor Contribution Failure), (a) as of any Monthly Draw Date, available in
cash to the Disbursement Agent in the Accounts (giving effect to the request for
funds set forth in the Final Draw Request for such Monthly Draw Date) to fund
the Final Draw Amount being requested for disbursement on such Monthly Draw
Date, or (b) as of any date, to fund Construction Payables.
     “Construction Payables” means the unpaid amount of any claims made by any
contractors, subcontractors, materialmen, vendors or other legitimate claimants
made in respect of works of improvement, which have been conducted in
furtherance of the Project and take priority over the Deed of Trust as reflected
on date down title endorsements in the form of Exhibit J to the Disbursement
Agreement received by the Disbursement Agent; provided that any such claim that
is the subject of a bona fide dispute between Borrower and the claimant, or is
covered by a bond insuring the payment of such claim, in either case, to the
reasonable satisfaction of the Disbursement Agent, shall not be considered a
“Construction Payable”.
     “Cost Overruns” means the amount of any and all construction costs for the
Project that exceed the total construction and other project-related costs
budgeted for the Project as set forth under the heading “Revised Project Budget”
on Exhibit A hereto.
     “Credit Default” has the meaning set forth in the Disbursement Agreement.
     “Dubai World Sponsor Contribution Agreement” has the meaning set forth in
the recitals.
     “Dubai World Sponsor Contribution Failure” shall mean any failure by Dubai
World to honor its funding obligations under the Dubai World Sponsor
Contribution Agreement, including any successful effort on Dubai World’s part to
restrain, rescind, or recover any letters of credit posted under the Dubai World
Sponsor Contribution Agreement or any payments made under any such letters of
credit.
     “Eurodollar Business Day” has the meaning set forth in the Disbursement
Agreement.
     “Facility Agreements” has the meaning set forth in the Disbursement
Agreement.
     “Final Draw Amount” has the meaning set forth in the Disbursement
Agreement.
     “Final Draw Request” has the meaning set forth in the Disbursement
Agreement.
     “Guaranteed Obligations” means the obligations of Completion Guarantor
under this Guarantee.
     “Junior Capital Lenders” has the meaning set forth in the Disbursement
Agreement.
     “Junior Capital Representative” has the meaning set forth in the
Disbursement Agreement.

3



--------------------------------------------------------------------------------



 



     “Monthly Draw Date” has the meaning set forth in the Disbursement
Agreement.
     “Secured Obligations” has the meaning set forth in the Collateral Agent and
Intercreditor Agreement.
     “Sponsors” means Completion Guarantor and Dubai World.
     2. Completion Guarantee Draw Event Payments. Completion Guarantor hereby
irrevocably agrees as follows:
          2.1 Except solely to the extent of Construction Payables and other
costs that could not be paid by virtue of any Dubai World Sponsor Contribution
Failure. Completion Guarantor hereby guarantees the completion of the Project,
including with respect to the payment of any Cost Overruns (collectively, the
“Completion Costs”) in accordance with the procedures set forth below. Subject
to the procedures set forth in Section 3 below, upon the occurrence of a
Completion Guarantee Draw Event, Completion Guarantor shall make a payment to
the Disbursement Agent in an amount equal to the Completion Guarantee Draw
Amount.
          2.2 The obligations of Completion Guarantor are independent of and in
addition to any other obligations of Completion Guarantor relating to Borrower
or the Project. For the avoidance of doubt, no other equity or debt investments
made by Completion Guarantor or any of its Subsidiaries in Borrower or any of
its Subsidiaries (including without limitation any proceeds of the Sponsor
Equity Commitment or the Sponsor Subordinated Debt) or other payments made by
Completion Guarantor or its Subsidiaries to or for the benefit of Borrower or
any of its Subsidiaries shall reduce or otherwise affect the amount of funds
available to be drawn under this Guarantee.
     3. Completion Guarantee General Procedures; Draws.
          3.1 If, as of the date that is three (3) Eurodollar Business Days
prior to any Monthly Draw Date, it is anticipated that a Completion Guarantee
Draw Event will occur as of the Monthly Draw Date, then the Disbursement Agent
shall be entitled to make demand on Completion Guarantor hereunder for payment
of costs associated with completing the construction of the Project (including
any Cost Overruns) in an amount equal to the Completion Guarantee Draw Amount.
The Disbursement Agent may also make demand hereunder on a date which is not a
Monthly Draw Date upon the presentation of supporting documentation for
Construction Payables, and any such demand shall be payable by Completion
Guarantor within ten (10) Eurodollar Business Days.
          3.2 Upon receipt of a demand from the Disbursement Agent under
Section 3.1 and subject to Section 3.5, Completion Guarantor shall make the
requested payment by wire transfer of immediately available funds to the
Borrower through deposit into the Sponsor Proceeds Account no later than the
corresponding Monthly Draw Date (or, in the case of any demand relating to
Construction Payables, within ten (10) Eurodollar Business Days). Each such
payment so deposited into the Sponsor Proceeds Account will be disbursed by the
Disbursement Agent for the Borrower’s benefit in accordance with the terms of
the Disbursement Agreement.

4



--------------------------------------------------------------------------------



 



          3.3 Completion Guarantor agrees that its Completion Guarantee
obligations shall not be affected by any exercise of remedies by any
Beneficiary, and that this Guarantee shall continue to be enforceable against
Completion Guarantor until it terminates in accordance with Section 35.
Completion Guarantor’s obligation to fund the Completion Guarantee Draw Amount
in accordance with the terms hereof shall be irrevocable and unconditional,
including notwithstanding any (x) deterioration in the financial condition of
Borrower, including any bankruptcy or similar proceeding of Borrower or any of
its subsidiaries, (y) elimination or transfer of Completion Guarantor’s
ownership interest in Borrower, including in connection with any bankruptcy or
similar proceeding or (z) any deemed satisfaction of (or any failure by Dubai
World to fund any of) Dubai World’s obligations under the Dubai World Completion
Guarantee.
          3.4 Notwithstanding any other provision of this Guarantee to the
contrary, the Completion Guarantee is not a guarantee of the Indebtedness
incurred by the Loan Parties under the Transaction Documents.
          3.5 [Intentionally Omitted]
          3.6 Completion Guarantor may effect its funding obligations hereunder
through fundings by itself or one or more of its direct or indirect
Subsidiaries. Without affecting any different arrangement between Dubai World
and Guarantor, insofar as their relationship as members of Borrower may be
concerned, each funding made pursuant to the Completion Guarantee (whether made
by Sponsor directly or through a Subsidiary) shall be deemed to constitute a
contribution to the equity capital to Borrower.
     4. Security for Guarantee. This Guarantee is secured by a Deed of Trust in
the form of Exhibit B attached hereto and incorporated herein by this reference
(the “Circus Deed of Trust”), dated as of the date of this Guarantee pertaining
to the real and personal property located at the address(es) listed on Exhibit C
attached hereto and incorporated herein by this reference (the “Collateral”). In
the event that the Collateral Agent exercises its rights with respect to the
Collateral as provided herein and in the Circus Deed of Trust, the parties
agree, without in any manner limiting the scope of this Completion Guaranty or
the rights in the Collateral, that the proceeds of the Collateral shall be
deemed to be applied first to satisfy Completion Guarantor’s obligations under
this Completion Guarantee with respect to the first $300,000,000 of Completion
Costs required to be paid under the provisions of this Completion Guarantee and
then, to satisfy the remaining Completion Costs (including any Cost Overruns).
For avoidance of doubt, none of such Collateral proceeds may be used to satisfy
any obligations of Dubai World under the Dubai World Sponsor Contribution
Agreement. Without limiting the generality of the other provisions of this
Completion Guarantee, in the event of the occurrence of any event of default
under the Circus Deed of Trust that, in the reasonable judgment of the
Collateral Agent, impairs the value of the Collateral in an amount not less than
$25,000,000, the Beneficiaries shall be deemed to have an accelerated obligation
under this Completion Guarantee in the amount of Completion Guarantor’s
estimated liability under this Completion Guarantee (which in no circumstances
shall be less than $500,000,000), and the Collateral Agent shall be entitled,
but not obligated, and may act (or refrain from acting) as it determines in its
sole and absolute discretion, to pursue a foreclosure of the Circus Deed of
Trust and/or to pursue any other rights, powers, and/or remedies under the
Circus Deed of Trust, this Completion Guarantee, and/or applicable law.

5



--------------------------------------------------------------------------------



 



     5. Nature of Guarantee. This Guarantee is irrevocable and continuing in
nature and relates to any Guaranteed Obligations now existing or hereafter
arising. This Guarantee is a guarantee of prompt and punctual payment and
performance and is not merely a guarantee of collection.
     6. Relationship to Other Agreements. Except as specifically noted herein,
nothing herein shall in any way modify or limit the effect of terms or
conditions set forth in any other Transaction Document, including without
limitation the Sponsor Contribution Agreements and the Sponsor Subordination
Agreement, executed by Completion Guarantor or any other document, instrument or
agreement executed by Completion Guarantor in connection with the Project, but
each and every term and condition hereof shall be in addition thereto.
     7. Subordination of Indebtedness of Borrower to Completion Guarantor.
Completion Guarantor represents and warrants that, as of the date hereof,
Borrower and its Subsidiaries do not have any indebtedness owing to Completion
Guarantor other than the portion of the Sponsor Subordinated Debt that has
already been advanced to Borrower in connection with funding construction of the
Project. Completion Guarantor hereby agrees that all indebtedness now or
hereafter owed by Borrower or any of its Subsidiaries to Completion Guarantor or
any of its Subsidiaries shall be subordinated in right of payment to the Senior
Indebtedness (as defined in the Sponsor Subordination Agreement) as and to the
extent provided in the Sponsor Subordination Agreement, and all such present or
future indebtedness of Borrower or any of its Subsidiaries shall be subject to
the Sponsor Subordination Agreement. To the extent that, contrary to the
intention of the parties, any amount funded by Completion Guarantors (directly
or through Subsidiaries) is ever construed to be indebtedness, then any
reimbursement obligations of Borrower to Completion Guarantor or its
Subsidiaries that may result from the funding of Completion Guarantee Draw
Amounts hereunder, shall be likewise subordinated.
     8. Statutes of Limitations and Other Laws. Until the Guaranteed Obligations
have been paid and performed in full or this Guarantee terminates in accordance
with Section 33, all the rights, privileges, powers and remedies granted to the
Beneficiaries hereunder shall continue to exist and may be exercised by the
Beneficiaries at any time and from time to time irrespective of the fact that
any of the Secured Obligations may have become barred by any statute of
limitations. Completion Guarantor expressly waives the benefit of any and all
statutes of limitation, and any and all Laws providing for exemption of Property
from execution or for evaluation and appraisal upon foreclosure, to the maximum
extent permitted by applicable Laws.
     9. Waivers and Consents. Completion Guarantor consents and agrees that the
Beneficiaries may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Secured Obligations or any part thereof,
including, without limitation, any increase or decrease of the rate(s) of
interest thereon and any increase or decrease in the principal amount of the
Secured Obligations; (b) supplement, modify, amend or waive, or enter into or
give any agreement, approval or consent with respect to, the Secured Obligations
or any part thereof, or any of the Transaction Documents to which Completion
Guarantor is not a party or any additional security or guarantees, or any
condition, covenant, default, remedy, right, representation or term thereof

6



--------------------------------------------------------------------------------



 



or thereunder; (c) accept new or additional instruments, documents or agreements
in exchange for or relative to any of the Transaction Documents or the Secured
Obligations or any part thereof; (d) accept partial payments on the Secured
Obligations; (e) receive and hold additional security or guarantees for the
Secured Obligations or any part thereof; (f) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer
and/or enforce any security or guarantees, and apply any security and direct the
order or manner of sale thereof as the Beneficiaries in their discretion may
determine; (g) release any Person from any personal liability with respect to
the Secured Obligations or any part thereof; (h) settle, release on terms
satisfactory to the applicable Beneficiary or by operation of applicable Laws or
otherwise liquidate or enforce any of the Secured Obligations and any security
or guarantee therefor in any manner, consent to the transfer of any security and
bid and purchase at any sale; and/or (i) consent to the merger, change or any
other restructuring or termination of the corporate or other existence of
Borrower or any other Obligor, and correspondingly restructure the Secured
Obligations, and any such merger, change, restructuring or termination shall not
affect the liability of Completion Guarantor or the continuing effectiveness
hereof, or the enforceability hereof with respect to all or any part of the
Guaranteed Obligations.
     The Collateral Agent, on behalf of the Beneficiaries, may enforce this
Guarantee independently of any other remedy or security the Beneficiaries at any
time may have or hold in connection with the Secured Obligations. Completion
Guarantor expressly waives any right to require the Beneficiaries to marshal
assets in favor of Borrower, Completion Guarantor or any other Person, and
agrees that the Beneficiaries may proceed against Borrower or any other Person,
or upon or against any security or remedy, before proceeding to enforce this
Guarantee, in such order as they shall determine in their discretion. The
Collateral Agent, on behalf of the Beneficiaries, may file a separate action or
actions against Borrower and/or Completion Guarantor without respect to whether
action is brought or prosecuted with respect to any security or against any
other Person, or whether any other Person is joined in any such action or
actions. Completion Guarantor agrees that the Beneficiaries and Borrower and any
Affiliates of Borrower may deal with each other in connection with the Secured
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the effectiveness and enforceability of this Guarantee.
The Beneficiaries’ rights hereunder shall be reinstated and revived, and the
enforceability of this Guarantee shall continue, with respect to any amount at
any time paid on account of the Guaranteed Obligations which thereafter shall be
required to be restored or returned by the Beneficiaries upon the bankruptcy,
insolvency or reorganization of Borrower, Completion Guarantor or any other
Person, or otherwise, all as though such amount had not been paid. The rights of
the Beneficiaries created or granted herein and the enforceability of this
Guarantee with respect to Completion Guarantor at all times shall remain
effective to guarantee the full amount of all the Guaranteed Obligations even
though the Secured Obligations, or any part thereof, or any security or
guarantee therefor, may be or hereafter may become invalid or otherwise
unenforceable as against Borrower or any other Loan Party or any other guarantor
or surety and whether or not Borrower or any other Loan Party shall have any
personal liability with respect thereto. Completion Guarantor expressly waives
any and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of Borrower or any other Loan Party with respect to
the Secured Obligations, (b) the unenforceability or invalidity of any security
or guarantee for the Secured Obligations or the lack of perfection or continuing
perfection or failure of priority of any security for the Secured Obligations,
(c) the cessation for

7



--------------------------------------------------------------------------------



 



any cause whatsoever of the liability of Borrower or any other Loan Party (other
than by reason of the full payment and performance of all the Secured
Obligations and the termination of all commitments under the Transaction
Documents), (d) any failure of the Beneficiaries to marshal assets in favor of
Borrower, any other Loan Party or any other Person, (e) any failure of the
Beneficiaries to give notice of sale or other disposition of any collateral
securing any Obligation to Completion Guarantor or any other Person or any
defect in any notice that may be given in connection with any sale or
disposition of any collateral securing any Obligation, (f) any failure of the
Beneficiaries to comply with applicable Laws in connection with the sale or
other disposition of any collateral securing any Obligation or other security
for any Obligation, including without limitation, any failure of the
Beneficiaries to conduct a commercially reasonable sale or other disposition of
any collateral securing any Obligation or other security for any Obligation,
(g) any act or omission of the Beneficiaries or others that directly or
indirectly results in or aids the discharge or release of Borrower or any other
Loan Party or the Secured Obligations or any security or guarantee therefor by
operation of law or otherwise, (h) any Law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation, (i) any
failure of the Beneficiaries to file or enforce a claim in any bankruptcy or
other proceeding with respect to any Person, (j) the election by the
Beneficiaries, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code,
(k) any extension of credit or the grant of any Lien under Section 364 of the
Bankruptcy Code of the United States, (l) any use of cash collateral under
Section 363 of the Bankruptcy Code of the United States, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor of
the Beneficiaries for any reason, (o) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any of the Secured Obligations (or any
interest thereon) in or as a result of any such proceeding, (p) to the extent
permitted in paragraph 40.495 of the Nevada Revised Statutes (“NRS”), the
benefits of the one-action rule under NRS Section 40.430, or (q) any action
taken by the Collateral Agent that is authorized by this Section or any other
provision of any Transaction Document. Without limiting the generality of any of
the foregoing, in the event of any dissolution or insolvency of Completion
Guarantor, the general inability of Completion Guarantor to pay debts as they
mature, an assignment by Completion Guarantor for the benefit of creditors, the
institution of any proceeding by or against Completion Guarantor alleging
Completion Guarantor is insolvent or unable to pay its debts as they mature, and
such event occurs prior to the Completion Date, the Beneficiaries shall be
deemed to have an accelerated obligation under this Completion Guarantee in the
amount of Completion Guarantor’s estimated liability under this Completion
Guarantee (which in no circumstances shall be less than $500,000,000), and the
Collateral Agent shall be entitled to file a proof of claim and otherwise pursue
the allowance and recovery of such a claim (and take any and all other actions
in connection therewith) in any such proceeding. Completion Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guarantee or of the existence, creation or incurrence of new
or additional Secured Obligations.

8



--------------------------------------------------------------------------------



 



     10. Condition of Borrower and other Obligors. Completion Guarantor
represents and warrants to the Beneficiaries that Completion Guarantor has
established adequate means of obtaining from Borrower and each other Obligor, on
a continuing basis, financial and other information pertaining to the
businesses, operations and condition (financial and otherwise) of Borrower and
each other Obligor and their properties, and Completion Guarantor now is and
hereafter will be completely familiar with the businesses, operations and
condition (financial and otherwise) of Borrower and each other Obligor and their
properties. Completion Guarantor hereby expressly waives and relinquishes any
duty on the part of the Beneficiaries (should any such duty exist) to disclose
to Completion Guarantor any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of Borrower or each other
Obligor or their properties, whether now known or hereafter known by the
Beneficiaries during the life of this Guarantee.
     11. Liens on Real Property. Completion Guarantor expressly waives any
defenses to the enforcement of this Guarantee or any rights of the Beneficiaries
created or granted hereby or to the recovery by the Beneficiaries against
Borrower, any other Loan Party or any other Person liable therefor of any
deficiency after a judicial or nonjudicial foreclosure or sale because all or
any part of the Secured Obligations are secured by real property. This means,
among other things: (1) the Beneficiaries may collect from Completion Guarantor
without first foreclosing on any real or personal property collateral pledged by
the Loan Parties or by Completion Guarantor; (2) if the Beneficiaries foreclose
on any real property collateral pledged by the Loan Parties or by Completion
Guarantor: (A) the amount of the Secured Obligations may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (B) the Beneficiaries may
collect from Completion Guarantor even if the Beneficiaries, by foreclosing on
the real property collateral, have destroyed any right Completion Guarantor may
have to collect from the Loan Parties. This is an unconditional and irrevocable
waiver of any rights and defenses Completion Guarantor may have because all or
any part of the Secured Obligations are secured by real property. Completion
Guarantor expressly waives any defenses or benefits that may be derived from NRS
Section 40.430 and judicial decisions relating thereto, and NRS Sections 40.451,
40.455, 40.457 and 40.459, and all other suretyship defenses it otherwise might
or would have under Nevada Law or other applicable Law. Completion Guarantor
expressly waives any right to receive notice of any judicial or nonjudicial
foreclosure or sale of any real property or interest therein subject to any such
deeds of trust or mortgages or other instruments and Completion Guarantor’s or
any other Person’s failure to receive any such notice shall not impair or affect
Completion Guarantor’s obligations hereunder or the enforceability of this
Guarantee or any rights of the Beneficiaries created or granted herein.
     12. Subrogation, Indemnification and Contribution. Completion Guarantor
hereby defers and subordinates, until all of the Secured Obligations have been
indefeasibly paid and performed in full and any commitments with respect to the
Secured Obligations are terminated, (i) all rights to indemnification by the
Loan Parties in respect of any payments made by Completion Guarantor hereunder,
(ii) all subrogation rights arising out of the making of such payments, and all
other similar rights which may arise in favor of Completion Guarantor against
any Loan Party, (iii) all rights to set off against the assets of any Loan
Party, and (iv) all rights to reimbursement, to exoneration or to any other
rights that could accrue to a surety against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, or
to a holder or transferee against a maker, and which Completion Guarantor

9



--------------------------------------------------------------------------------



 



may have or hereafter acquire against any Loan Party in connection with or as a
result of Completion Guarantor’s execution, delivery and performance of this
Guarantee. Without limiting the effect of the foregoing waivers or any of the
obligations of Completion Guarantor hereunder, provided the Dubai World
Completion Guarantee is reinstated, the Collateral Agent acknowledges that
Completion Guarantor may have a right of contribution against Dubai World in
connection with Dubai World’s failure to perform its obligations under the Dubai
World Completion Guarantee.
     13. Understandings with Respect to Waivers and Consents. Completion
Guarantor warrants and agrees that each of the waivers and consents set forth
herein are made with full knowledge of their significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Completion
Guarantor otherwise may have against Borrower, any other Loan Party, any
Beneficiary or others, or against any collateral securing any Obligation, and
that, under the circumstances, the waivers and consents herein given are
reasonable and not contrary to public policy or Law. Completion Guarantor
acknowledges that it has either consulted with legal counsel regarding the
effect of this Guarantee and the waivers and consents set forth herein, or has
made an informed decision not to do so. If this Guarantee or any of the waivers
or consents herein are determined to be unenforceable under or in violation of
applicable Law, this Guarantee and such waivers and consents shall be effective
to the maximum extent permitted by Law.
     14. Representations and Warranties.
          14.1 Completion Guarantor hereby makes each and every representation
and warranty set forth in its Sponsor Contribution Agreement as if set forth in
full herein.
          14.2 Completion Guarantor represents and warrants that there is no
equitable or legal defense to the enforcement of this Guarantee against
Completion Guarantor which has not been effectively waived to the extent legally
possible.
          14.3 The execution, delivery and performance of this Guarantee do not
(i) violate any provisions of law or any order or any court or other agency of
government, (ii) contravene any provision of any material contract or agreement
to which Completion Guarantor is a party or by which Completion Guarantor or
Completion Guarantor’s assets are bound, or (iii) result in the creation or
imposition of any lien, charge or encumbrance of any nature upon an property,
asset or revenue of Completion Guarantor except pursuant to or as set forth in
the Deed of Trust.
          14.4 All consents, approvals, orders and authorizations of, and
registrations, declarations and filings with, any governmental agency or
authority or other person or entity, if any, which are required to be obtained
in connection with the execution and delivery of this Guarantee or the
performance of Completion Guarantor’s obligations hereunder have been obtained,
and each is in full force and effect.

10



--------------------------------------------------------------------------------



 



          14.5 Completion Guarantor has paid all taxes and other charges imposed
by any governmental agency or authority due and payable by Completion Guarantor
other than those that are being challenged in good faith by appropriate
proceedings.
     15. Financial Reporting. Completion Guarantor shall deliver to the
Collateral Agent the financial statements required to be delivered under its
Sponsor Contribution Agreement, in form and detail and on the dates required
thereunder.
     16. Delegations and Assignments.
          16.1 This Guarantee shall inure to the benefit of the successors and
assigns of the Beneficiaries who shall have, to the extent of their interest,
the rights of Beneficiaries hereunder.
          16.2 This Guarantee is binding upon Completion Guarantor and its
successors and assigns. Completion Guarantor is not entitled to assign or
delegate its obligations hereunder to any other person without the written
consent of the Collateral Agent, except that Completion Guarantor may delegate
its obligation to fund Completion Guarantee Draw Amounts hereunder to any of its
wholly-owned direct or indirect Subsidiaries so long as such Subsidiary is a
party to the Sponsor Subordination Agreement; provided, however, under no
circumstances shall such delegation relieve Completion Guarantor of its
obligations under this Guarantee.
     17. Additional Waiver. No delay on the part of any Beneficiary in
exercising any of its rights (including those hereunder) and no partial or
single exercise thereof and no action or non-action by any Beneficiary, with or
without notice to Completion Guarantor or anyone else, shall constitute a waiver
of any rights or shall affect or impair this Guarantee.
     18. Interpretation. The section headings in this Guarantee are for the
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.
     19. Notices. All notices in connection with this Guarantee shall be given
in the same manner provided for in Section 10.02 of the Credit Agreement.
     The address of Completion Guarantor for notices is:
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Dan D’Arrigo

Executive Vice President and Chief Financial Officer
Telecopier: (702) 693-7628

11



--------------------------------------------------------------------------------



 



     With a copy to:
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Gary N. Jacobs

Executive Vice President, General Counsel and Secretary
Telecopier: (702) 693-7628
     The address of the Collateral Agent for notices is:
Bank of America, N.A.
Agency Management
Mail Code: TX1-492-14-11
Bank of America Plaza
901 Main St, 14th Floor
Dallas, TX 75202-3714
Attention: Maurice Washington, Vice President
Telecopier: (214) 290-9544
     With a copy to:
Bank of America, N.A.
Special Assets Group
Mail Code: TX1-492-66-01
901 Main Street, 66th Floor
Dallas, TX 75202
Attn: Jack Woodiel
Telecopier: (214) 290-9475
Telephone: (214) 209-0955
jack.woodiel@bankofamerica.com
     And to:
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
Attn: Thomas S. Kiriakos
Telecopier: (312) 706-8232
Telephone: (312) 701-7275
tkiriakos@mayerbrown.com
     20. Costs and Expenses. Completion Guarantor agrees to pay to the
Collateral Agent all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Collateral Agent
in the enforcement or attempted enforcement of this Guarantee, whether or not an
action is filed in connection therewith, and in connection with any waiver or
amendment of any term or provision hereof. All advances, charges, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements (including

12



--------------------------------------------------------------------------------



 



the reasonably allocated cost of legal counsel employed by the Collateral
Agent), incurred or paid by the Collateral Agent in exercising any right,
privilege, power or remedy conferred by this Guarantee, or in the enforcement or
attempted enforcement thereof, shall be subject hereto and shall become a part
of the Guaranteed Obligations (and shall not be subject to any liability cap)
and shall be paid to the Collateral Agent by Completion Guarantor, immediately
upon demand, together with interest thereon at the Default Rate provided for
under the Credit Agreement,
     21. Construction of this Guarantee. This Guarantee is intended to give rise
to absolute and unconditional obligations on the part of Completion Guarantor;
hence, in any construction hereof, notwithstanding any provision of any
Transaction Document to the contrary, this Guarantee shall be construed strictly
in favor of the Beneficiaries in order to accomplish its stated purpose.
     22. Liability. Completion Guarantor and by its acceptance hereof the
Beneficiaries hereby confirm that it is the intention of all such parties that
the guarantees by Completion Guarantor pursuant to this Guarantee do not
constitute a fraudulent transfer or conveyance for purposes of any federal or
state Law. To effectuate the foregoing intention, and notwithstanding any other
provision of this Guarantee to the contrary, in the event that any action or
proceeding is brought in whatever form and in whatever forum seeking to
invalidate Completion Guarantor’s obligations under this Guarantee under any
fraudulent conveyance, fraudulent transfer theory, or any other theory under any
law, including whether under state or federal law, Completion Guarantor,
automatically and without any further action being required of such Completion
Guarantor or the Collateral Agent, shall be liable under this Guarantee only for
an amount equal to the maximum amount of liability that could have been incurred
under applicable law by the Completion Guarantor under any guarantee of the
Guaranteed Obligations (or any portion thereof) at the time of the execution and
delivery of the Original Guarantee as such term is defined herein (or, if such
date is determined not to be the appropriate date for determining the
enforceability of such Completion Guarantor’s obligations hereunder for
fraudulent conveyance or transfer (or similar avoidance) purposes, on the date
determined to be so appropriate) without rendering such a hypothetical Guarantee
voidable under applicable law relating to fraudulent conveyance, fraudulent
transfer, or any other grounds for avoidance (such highest amount determined
hereunder being any such Completion Guarantor’s “Maximum Completion Guarantee
Amount”), and not for any greater amount, as if the stated amount of this
Guarantee as to such Completion Guarantor had instead been the Maximum
Completion Guarantee Amount. This Section is intended solely to preserve the
rights of the Collateral Agent and other Beneficiaries under this Guarantee to
the maximum extent not subject to avoidance under applicable law, and neither
any Completion Guarantor nor any other person or entity shall have any right or
claim under this Section with respect to the limitation described in this
Guarantee, except to the extent necessary so that the obligations of any
Completion Guarantor under this Guarantee shall not be rendered voidable to the
detriment of the Beneficiaries under applicable law.. The liability of
Completion Guarantor hereunder is independent of any other guarantees at any
time in effect with respect to all or any part of the Guaranteed Obligations,
including the Dubai World Completion Guarantee, and Completion Guarantor’s
liability hereunder may be enforced regardless of the existence of any such
guarantees. Any termination by or release of Completion Guarantor in whole or in
part shall not affect the continuing liability of any other guarantor, and no
notice of any such termination or release shall be required. The execution

13



--------------------------------------------------------------------------------



 



hereof by Completion Guarantor is not founded upon an expectation or
understanding that any other guarantee of the Guaranteed Obligations will
ultimately be enforceable.
     23. Amendments. This Guarantee may be amended only with the written consent
of Completion Guarantor, Borrower and the Collateral Agent.
     24. Counterparts. This Guarantee may be executed in one or more duplicate
counterparts, and when executed and delivered by all of the parties listed below
shall constitute a single binding agreement.
     25. Enforcement. At any time that Completion Guarantor fails to fund, on a
timely basis, the Completion Guarantee Draw Amount after receipt of a proper
demand hereunder, the Collateral Agent shall be entitled to seek remedies
against Completion Guarantor to compel the funding of its obligations hereunder.
The Collateral Agent may exercise any remedy available at law or equity to
enforce this Guarantee, including, without limitation, the following:
          (a) Specific Performance. The Collateral Agent may seek an order for
specific performance of Completion Guarantor’s funding obligations. Completion
Guarantor agrees that money damages would be an inadequate remedy for breach of
its funding obligations hereunder and hereby agrees in advance to an order of
specific performance enforcing any or all of such obligations; and
          (b) Foreclosure. The Collateral Agent may proceed to foreclose against
the Collateral pursuant to the Deed of Trust. The proceeds of any Collateral
secured by the Deed of Trust shall be deemed to be applied in the order of
priority set forth in Section 4 hereof.
     26. Collateral Agent. Completion Guarantor acknowledges that, pursuant to
the Collateral Agent and Intercreditor Agreement, the Collateral Agent has been
appointed as the exclusive agent of the Beneficiaries to exercise or enforce
their rights, remedies, privileges and powers under this Guarantee and to
otherwise act on their behalf in all matters related hereto. Completion
Guarantor shall respect and treat any and all actions so taken by the Collateral
Agent as if taken by the Beneficiaries. Only the Collateral Agent may take any
action, on behalf of the Beneficiaries, to enforce this Guarantee against
Completion Guarantor.
     27. Not a Contract to Make a Loan, Etc. This Guarantee shall not be deemed
to be a contract to make a loan, or extend other debt financing or financial
accommodation, for the benefit of Borrower or to issue a security of Borrower
within the meaning of Section 365(c)(2), (e)(2)(B) of the United States
Bankruptcy Code.
     28. Governing Law; Jurisdiction; Etc.
          28.1 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA.
          28.2 SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE

14



--------------------------------------------------------------------------------



 



STATE OF NEVADA SITTING IN CLARK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE DISTRICT OF NEVADA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEVADA STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTEE SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE
AGAINST COMPLETION GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
          28.3 WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 28.2 OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMUTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          28.4 SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 19.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     29. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15



--------------------------------------------------------------------------------



 



     30. Integration of Terms. This Guarantee contains the entire agreement
between Completion Guarantor and the Beneficiaries relating to the subject
matter hereof and supersedes all oral statements and prior writings with respect
hereto.
     31. No Defense. Completion Guarantor expressly agrees that its continuing,
several liability for the Guaranteed Obligations shall not be affected or
diminished in any way by any defense, including, without limitation, any
sovereign immunity defense, Dubai World may possess or assert with respect to
Dubai World’s obligations under the Dubai World Completion Guarantee. The
execution hereof by Completion Guarantor is not founded upon an expectation or
understanding that Dubai World will not possess or assert any sovereign immunity
defense or any other defense with respect to payment under the Dubai World
Completion Guarantee. It is understood and agreed that nothing in this Section
shall diminish or otherwise detract from Completion Guarantor’s waivers of
defenses set forth in this Guarantee.
     32. Non-Involvement of Tracinda. The parties hereto acknowledge that
neither Kirk Kerkorian nor Tracinda Corporation, individually or collectively,
is a party to this Guarantee or any other Loan Document. Accordingly, the
parties hereto hereby agree that in the event (i) there is any alleged breach or
default by Completion Guarantor under this Guarantee or any other Loan Document,
or (ii) any party hereto has any claim arising from or relating to this
Guarantee or any other Loan Document, no party hereto, nor any party claiming
through it (to the extent permitted by applicable Law), shall commence any
proceedings or otherwise seek to impose any liability whatsoever against
Mr. Kerkorian or Tracinda Corporation by reason of such alleged breach, default
or claim.
     33. Termination. Completion Guarantor and the Collateral Agent acknowledge
that there are procedures set forth in Section 3.9.5 of the Disbursement
Agreement for the termination of this Guarantee by the Collateral Agent in its
sole discretion and that so long as Collateral Agent has not received a notice
from any Beneficiary or the Disbursement Agent objecting to such a termination,
the Collateral Agent shall be entitled to agree to such a termination in
accordance with the terms of Section 3.9.5 of the Disbursement Agreement and no
Beneficiary shall thereafter have any claim against the Collateral Agent in
connection therewith.
     34. Severability. Consistent with the provisions of Section 22 hereof,
wherever possible, each provision of this Guarantee will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guarantee is prohibited by or invalid under such law, such provision
will be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guarantee.
     35. Amendment, Restatement, and Continuation of Original Guarantee.
Completion Guarantor irrevocably acknowledges and confirms: (a) that this
Guarantee constitutes an amendment, restatement, and uninterrupted continuation
of the Original Guarantee, (b) that the Completion Guarantor’s obligations
hereunder were first incurred to the extent set forth therein upon the initial
execution and delivery of the Original Guarantee, (c) that nothing contained in
the Credit Agreement or in any other loan document involving the Borrower
impairs or otherwise adversely affects or shall be deemed to have impaired or to
have otherwise adversely affected any of the Completion Guarantor’s obligations
under the Original Guarantee as

16



--------------------------------------------------------------------------------



 



amended and restated herein, (d) that such Original Guarantee, as amended and
restated herein, otherwise remains in full force and effect, (e) that the
Completion Guarantor hereby reaffirms and ratifies the Original Guarantee, as
amended and restated herein, in each and every respect, and (f) that this
Guarantee constitutes its valid and binding obligations.
[Signature Page to Follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Completion Guarantor has caused this Guarantee to be
duly executed and delivered as of the day and year first written above.

            MGM MIRAGE,
a Delaware corporation
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Senior Vice President, Asst. General Counsel & Asst. Secretary     

          AGREED AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Collateral Agent
      By:   /s/ Maurice Washington         Name:   Maurice Washington       
Title:   Vice President       

